Lairy, J.
— This was an action brought by appellant against appellee, wherein appellant claimed the sum of $208 due on a certain contract. The cause was submitted to a jury, and from a verdict and judgment in favor of appellee, this appeal is taken.
1. Appellant is not in a position to ask for a decision on any question attempted to be raised. Its brief fails in almost every particular to comply with Rule 22 of this court. It fails to contain a short and clear statement disclosing (1) what the issues were, (2) how the issues were decided and what the judgment was, (3) the errors relied on for reversal, (4) a concise statement of so much of the record as fully presents the errors and exceptions relied on, referring to the pages and lines of the transcript.
This court has held repeatedly that a brief which fails in these respects to comply with the rules, raises no question for decision. The judgment of the trial court is affirmed.
Note. — Reported in 98 N. E. 1005. See, also, 2 Cyc. 1013, 1014.